Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-9 and 15, drawn to a method of providing notification of an expiration date of a medicinal product, which is performed in a pharmacy system that includes a POS terminal and an audio output unit, and a computer-readable recording medium on which a computer program for performing a method of providing notification of an expiration date of a medicinal product in a state of being combined with a pharmacy system that includes a POS terminal and an audio output unit is recorded, the method, and the computer-readable recording medium comprising: 1) determining whether or not, among medicinal products registered as inventory, there is a medicinal product subject to notification, of which an expiration date satisfies a preset notification condition; and 2) outputting information about  classified in G06Q 10/087.

b.	Group 2: Claim 10, drawn to a method of providing notification of an expiration date of a medicinal product, which is performed in a pharmacy system that includes a POS terminal and an audio output unit and operates in conjunction with an agent system via a network, the method comprising: 1) transmitting information about a medicinal product registered as inventory in the pharmacy system to the agent system, the agent system managing information on an inventory in each pharmacy system on the basis of the received information; and 2) when it is determined that, among medicinal products registered as inventory, there is a medicine product subject to notification, of which the expiration date satisfies a preset notification condition, outputting information about the medicinal product subject to notification in the form of audio guidance through the audio output unit, the determination being made in the agent system and the information about the medicinal product subject to notification being transmitted from the agent system to the pharmacy system: classified in G16H 20/10. 

c.	Group 3: Claims 11-14, drawn to a method of providing notification of an expiration date of a medicinal product, which is performed  classified in G06Q 20/20.
Sub-combinations Usable Together

3.	Inventions 1, 2 and 3 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if sub-combination 1 has separate utility such as “providing notification of an expiration date of a medicinal product.”  Alternatively, Sub-combination 2 has a separate utility such as “transmitting information about a medicinal product.” On the other hand, Sub-combination 3 has a separate utility such as “receiving information about a medicinal product.” See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden 

the inventions have acquired a separate status in the art in view of their different classification 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter 


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


5.	Applicant is advised that the reply to this requirement to be complete must include:

an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 

7.	Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         
















/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687